Title: From John Adams to the President of Congress, No. 23, 25 November 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam Novr. 25th 1780
     
     The Prince was ill advised, when he undertook, what he was not obliged to do, in producing Mr. Laurens’s Papers, which he did too in a manner justly offensive to the United States. It was the part of Sir Joseph Yorke, to have produced them, not to the Prince, but to their High Mightinesses. His Serene Highness, therefore, in this Work of Supererogation, gave himself the Air of an Instrument of Sir Joseph, which has not all recommended him to the Dutch Nation.
     But Sir Joseph, or his Master, have committed a greater Mistake, in presenting that intemperate Memorial. It is said that he pleads positive Orders, but many believe, that if he had such Orders, he procured them from his Court and that the Memorial was prepared at the Hague, and adjusted to the State of Parties and Politicks in the Republick.
     Be this as it may, both the Prince and the Ambassador have missed their Aim and the Publication of Mr. Laurens’s Papers, has had a contrary Effect from what they expected and intended.
     The Republick however, is in an embarrassed Situation. The Prince has a decided Inclination for England. He has the Command of Armies and Navies, and the Gift of so many Offices, that his Influence is astonishing among the Nobility, and all the higher Families: besides this, the Clergy are very generally devoted to him, and their Influence among the Populace is very great. So that there is great danger, that the Republick will not be able to exert its real Strength, even in Case England should continue their Hostilities—I say continue because it is certain, that by repeated Violations of Territory, as well as by innumerable Captures of innocent Vessels, Hostilities have been long since begun.
     It is the Opinion of many here, that without the Discovery of Mr. Laurens’s Papers, the Republick would not have acceeded to the Armed Neutrality, as this great Confederation is now determined on. We shall see what will be its Effects. The Empress of Russia is not of a Character to be trifled with: yet I think the English will not respect the new Arrangement. They will violate the Principles of it, at least towards the Dutch, and risque a War with all the Maritime Powers of the World, at once, rather than relinquish America, and agree to the Principle of free Ships, free Goods.
     
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
    